        Case 2:20-mj-01195 Document 3 Filed on 06/04/20 in TXSD Page 1 of 2
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      June 04, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                       §
                                               §
VS.                                            § MAG. JUDGE ACTION NO. 2:20-MJ-1195
                                               §
DENNIS MATTHEW VENECIA                         §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing was held today in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the Defendant pending trial in this

case:

        (1)   There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

        The evidence against the Defendant is strong because Defendant confessed to

committing the offense after seven bundles of drugs were found in the vehicle he was

driving. The Defendant is a multiple time convicted felon, he was on bond for an

assaultive offense at the of the instant offense, has a recent history of serious drug use,

and has a poor history of compliance with supervision. The findings and conclusions

contained in the Pretrial Services Report are adopted.

        The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request
1/2
      Case 2:20-mj-01195 Document 3 Filed on 06/04/20 in TXSD Page 2 of 2



of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.


       ORDERED this 4th day of June, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge




2/2
